Citation Nr: 0522715	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03-28 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress  syndrome (PTSD).  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 15, 1969 to May 4, 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO).  In that decision the RO granted service connection for 
PTSD and assigned a 30 percent disability rating.  The 
veteran perfected an appeal of the assigned rating.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board observes that the law provides that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 C.F.R. § 3.159(c).

In an August 2004 letter, a psychiatrist at the Mobile, 
Alabama VA Outpatient Clinic, indicated that the veteran had 
been seeking treatment for his PTSD at that mental health 
clinic.  However, no treatment notes dated prior to or 
subsequent to that letter are of record.  VA treatment 
records are deemed to be evidence of record, and a 
determination on the merits of the veteran's appeal should 
not be made without consideration of that evidence.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  Consequently, on 
remand the RO should attempt to obtain the veteran's VA 
treatment records from this facility dating.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c). 

Additionally, the August 2004 letter indicated that the 
veteran's symptoms had worsened and that he became anxious in 
groups larger than eight to 10 people.  He also indicated 
that the veteran engaged in isolating behavior.  Similarly, 
during the veteran's Travel Board hearing in June 2005, he 
reported that his symptoms had become worse since his August 
2002 VA examination.  At that hearing, the undersigned 
Veteran's Law Judge observed that the veteran appeared 
visibly nervous and uncomfortable in the hearing setting.  

Upon consideration of the above, the Board is of the opinion 
that the record may not accurately reflect the current nature 
and severity of the veteran's disability.  In this regard, 
the medical evidence of record consists of an August 2002 VA 
examination showing a Global Assessment of Functioning Score 
of 60, which indicates moderate symptoms, and the August 2004 
letter, which does not provide sufficient detail regarding 
the current symptomatology.  Consequently, the Board 
concludes that a contemporaneous VA examination is needed in 
order to make an informed decision regarding the veteran's 
level of functional impairment and to adequately evaluate his 
level of disability.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1995) (VA was required to afford a contemporaneous 
medical examination where examination report was 
approximately two years old); see also Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (only independent medical 
evidence may be considered to support Board findings and the 
Board is not free to substitute its own judgment for that of 
a such an expert)..  

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the veteran's 
treatment records from the VA mental 
health clinic in Mobile, Alabama and 
associate them with the claims file.  

2.  After obtaining any additional 
records to the extent possible, the RO 
should schedule the veteran for a 
psychiatric examination to determine the 
current nature and severity of the 
service-connected PTSD.  The claims 
folder should be made available to, and 
reviewed by the examiner prior to the 
completion of the examination.  All 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
An attempt should also be made to assign 
a Global Assessment of Functioning score 
for the veteran's service-connected post-
traumatic stress disorder which 
accurately reflects the severity of that 
disability.  

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case and be given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


